UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

_____________________________
                              )
SHARIFULLAH, et.al.,          )
                              )
               Petitioners,   )
                              )
                              )         Civ. No. 08-1222 (EGS)
          v.                  )
                              )
GEORGE W. BUSH, et al.,       )
                              )
               Respondents.   )
_____________________________ )

                                ORDER

     Pursuant to the status hearing held on February 6, 2009, it

is hereby:

     ORDERED that by no later than February 17, 2009, the

government shall produce to Petitioner’s counsel, subject to any

restrictions pursuant to the Protective Order in this case, any

and all exculpatory information reasonably available to the

United States Government that bears on Petitioner’s detention

and/or that would suggest that Petitioner should not be

designated as an enemy combatant.   It is further

     ORDERED that by no later than February 17, 2009, the

government shall produce all information reasonably available to

the United States Government bearing on the circumstances

surrounding any statements upon which Respondent relies in its

Factual Return.   (See Parhat v. Gates, 532 F.3d 834, 847 (“As the

Supreme Court explained in Concrete Pipe, in the course of
discussing the nature of “‘the burden of showing something ‘by a

preponderance of the evidence’”: ‘Before any such burden can be

satisfied in the first instance, the factfinder must evaluate the

raw evidence, finding it to be sufficiently reliable and

sufficiently probative to demonstrate the truth of the asserted

proposition with the requisite degree of certainty.’”) (citing

Concrete Pipe & Prods., Inc. V. Construction Laborers Pension

Trust, 508 U.S. 602 (1993)).   See also Haynes v. Washington, 373

U.S. 503, 513 (1963) (“‘In short, the true test of admissibility

is that the confession is made freely, voluntarily, and without

compulsion or inducement of any sort.’” ... And, of course,

whether the confession was obtained by coercion or improper

inducement can be determined only by an examination of all the

attendant circumstances.”) (internal citations omitted).    It is

further

     ORDERED that by no later than February 13, 2009, the

government shall file an unclassified version of the Factual

Return.   It is further

     ORDERED that by no later than 12:00 p.m. on March 2, 2009,

Petitioner shall file with the Court a pleading setting forth the

need for any additional discovery.

     ORDERED that the parties shall file a Status Report by no

later than 12:00 p.m. on March 13, 2009.   It is further

     ORDERED that a Status Hearing is scheduled for March 17,


                                2
2009, at 11:00 a.m.

     SO ORDERED.

SIGNED:   Emmet G. Sullivan
          United States District Judge
          February 10, 2009




                                3